Citation Nr: 0336726	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for foot rash fungus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Buffalo, New York.  

Historically, the veteran initially filed for service 
connection for rheumatoid arthritis in February 1987.  The RO 
denied the claim by a rating decision dated in August 1987.  
In November 1992 the veteran subsequently filed to reopen the 
claim and in January 1997 the Board determined that new and 
material evidence had been submitted to reopen the claim and 
remanded for additional development.  Most recently in 
January 2000, the Board denied service connection for 
rheumatoid arthritis.  The veteran filed a motion for 
reconsideration dated in March 2000, which the RO apparently 
interpreted as a request to reopen the claim for service 
connection for rheumatoid arthritis.  The Board ultimately 
denied the motion for reconsideration and the veteran did not 
appeal.

The Board notes that, in the rating decision on appeal, the 
RO did not discuss whether there was new and material 
evidence.  However, as a jurisdictional matter, the Board 
must first consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's actions.  38 C.F.R. §§ 5108, 7104 (West 2002); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the rheumatoid arthritis issue before the Board is as stated 
above.


FINDINGS OF FACT

1.  A claim for service connection for rheumatoid arthritis 
was denied by the Board in January 2000.  That decision 
represents the last final denial on any basis.

2.  Evidence received since the January 2000 Board decision 
is not cumulative and is so significant in connection with 
the evidence previously assembled that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2000 Board decision is final.  38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).

2.  As new and material evidence has been submitted, the 
claim for service connection for rheumatoid arthritis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and not explicitly considered by the 
RO, there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran is seeking to reopen his claim for service 
connection for rheumatoid arthritis, which was previously 
denied by the Board in a January 2000 decision.  The veteran 
filed an application to reopen his claim in 2000.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented. "  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 2000.  As 
a result, the amended regulatory provision governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below. 

Service connection for rheumatoid arthritis was originally 
denied by the RO in 1987 and later by the Board in January 
2000.  The veteran did not appeal the Board decision.  
Therefore, the January 2000 Board decision is final.  See 38 
U.S.C.A. § 7103(a) (West 2002).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.   See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility"  
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the January 2000 Board decision.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

At the time of the Board's 2000 decision, the medical 
evidence of record included service medical records, which 
were negative for complaints, treatment or diagnosis of 
symptoms attributable to rheumatoid arthritis.  Post service 
records reflect a diagnosis of rheumatoid arthritis beginning 
in 1985, two years after service discharge.  A April 1987 VA 
medical examination included a serology test that was 
negative for rheumatoid arthritis.  The diagnosis was 
rheumatoid arthritis, in remission following gold therapy.  
Accordingly, the veteran's claim for entitlement to service 
connection for rheumatoid arthritis was denied by the RO and 
this denial was reaffirmed by the January 2000 Board 
decision.  

The additional evidence received since January 2000 includes 
a lay statement, medical statements from VA physicians, and 
VA outpatient treatment records dated October 1999 to March 
2001.  A medical statement from the veteran's treating VA 
rheumatologist dated in September 2002, indicates that the 
veteran's rheumatoid arthritis probably began in 1982 during 
service and was manifested by stiffness and joint swelling in 
the knees and shoulders.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the January 2000 Board decision, in particular the September 
2002 medical opinion, is new, in the sense that it was not of 
record when the Board denied the claim.  Also, in view of the 
less stringent standard for materiality set forth in Hodge, 
it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of service inccurence (see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)), the reason the claim was denied.  
Although the note is cursory, it does bear directly and 
substantially on the specific matter under consideration.  
The statement is pertinent to and probative of the fact that 
the veteran's post-service rheumatoid arthritis has been 
linked to military service by medical opinion.  Thus, the 
September 2002 statement as to the etiology of the veteran's 
rheumatoid arthritis meets the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2003).  

This provides a potential basis for service connection, which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA.  Thus the claim will be reopened and 
development will be separately conducted.


ORDER

New and material evidence has been received and the claim for 
service connection for rheumatoid arthritis is reopened.  The 
appeal of this issue is allowed to this extent.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for rheumatoid arthritis has been 
reopened, further development is required.

Although the RO has requested, and received, medical records 
from a number of sources, the Board finds that the new duty 
to assist provisions of the VCAA require that the veteran be 
examined by a VA examiner to determine the nature and extent 
of any rheumatoid arthritis present, and to provide a medical 
opinion regarding the onset of this disorder.  In this 
regard, the Board notes that the veteran has claimed that 
while he was not diagnosed as suffering from rheumatoid 
arthritis while in the military, he was treated for stiffness 
and joint swelling.  He maintains that these symptoms were 
actually an early manifestation of his current rheumatoid 
arthritis.  

It was indicated by a VA physician in September 2002 that the 
veteran's rheumatoid arthritis probably started in 1982 while 
the veteran was in service.  The medical basis for this 
opinion was not given, nor was it indicated in the statement 
whether the physician review the claims folder and service 
medical records prior to rendering his opinion.  A more 
complete medical opinion would be of use to the Board in 
assessing the etiology and date of onset of the veteran's 
rheumatoid arthritis.

Available service medical records reflect treatment of an 
acute fungal foot infection in July 1979 and tinea pedis in 
1982.  Nevertheless, there are no findings of a chronic foot 
fungus rash in service and at the time of the veteran's 
separation examination in 1983, a chronic disability was not 
shown.  The paucity of evidence of in-service incurrence of 
injury or disease is not the only shortcoming in this claim 
for there is no medical evidence in this record that links 
any current foot rash fungus to his military service.  
However, post service medical records have been obtained and 
reflect periodic treatment for rash and multiple lesions on 
the feet diagnosed as lichen planus between December 1994 and 
December 1998.  

The record also indicates that VA has not afforded the 
veteran appropriate examinations.  The current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of medical expertise.  Adequate medical 
opinion regarding the etiology of the veteran's claimed 
disabilities is deemed warranted for the Board to equitably 
decide this appellate issue, and should therefore be 
obtained.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Lastly, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Specifically, the 
veteran should be informed as to what evidence is necessary 
to support his claims, what evidence VA will obtain, and what 
actions the veteran is responsible for.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), ( see also Quartuccio, supra 
), they should be given the opportunity 
to respond.

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, who have treated him since 
March 2001.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be treatment records from 
the veteran's VA rheumatologist, Dr. 
Allam.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are also 
to be notified of unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.

3.  Thereafter, the RO should seek a 
clarifying opinion from Dr.Allam, if that 
physician is still available.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The doctor 
should be asked to review the September 
9002 statement and comment on the prior 
opinion as to the probability of a 
relationship between the rheumatoid 
arthritis and service, keeping in mind 
the service medical records and other 
medical evidence of record.  

4.  If Dr. Allam is no longer available, 
the veteran should be scheduled for a VA 
examination by a rheumatologist to 
determine the nature and etiology of his 
rheumatoid arthritis and the extent, if 
any, to which any pathology now present 
is related to service.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report. 

The examiner should discuss the nature 
and extent of any rheumatoid arthritis 
present, and then set forth the medical 
probabilities that this disorder, if 
present, is traceable to any disease or 
injury the veteran experienced during his 
military service, including his joint 
pain and swelling.  Any opinion provided 
should include discussion of specific 
evidence of record, including service 
medical records and the September 2002 
opinion from the VA rheumatologist.

5.  The veteran should be afforded 
appropriate VA dermatology examination to 
more accurately determine the exact 
nature and etiology of any current foot 
rash fungus, and the extent, if any, to 
which any pathology now present is 
related to service.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report. 

A complete diagnoses should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a foot rash fungus is 
attributable to any disease or injury 
suffered during his service, intercurrent 
causes, or to a combination of such 
causes or to some other cause or causes.  
If the veteran does not currently have a 
foot rash fungus, which could be regarded 
as having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



